By the Court.
The district court properly reversed the judgment of the common pleas. Section 61 of the code provides that when service of the summons is made out of the state, the return shall be verified by oath or affirmation. Section 336 authorizes proof of the service of the summons by affidavit. Section 337 provides that an affidavit may be *647made in and out of this state before any person authorized to take depositions. Section 341 authorizes depositions to be taken out of the state before the following named officers only, viz : a judge, justice, or chancellor of any court of record ; a justice of the peace, notary public, mayor, or chief magistrate of any city or town corporate; a commissioner appointed by the governor of this state to take depositions, or any person' authorized by a special commission of this state. A clerk of a court of record of a sister state is not one of the officers authorized by this section to take depositions out of the state, and therefore is not a person before whom a return of a summons may be verified.

Motion overruled.